Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 1 of 15




                    Exhibit 14




                                                                  App. 334
     Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 2 of 15




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                          BROWNSVILLE DIVISION


STATE OF TEXAS, et al.,                       )
                                              )
                    Plaintiffs,               )
                                              )
v.                                            )     Civil Action No.
                                              )
UNITED STATES OF AMERICA, et al.,             )
                                              )
                    Defendants                )


                  DECLARATION OF DONALD DEERE, Ph.D.

        My name is Donald Deere, and I am over the age of 18 and fully competent in

all respects to make this declaration. I have personal knowledge and expertise of the

matters herein stated.

                                  Qualifications

        1.    I am a Senior Economist for Welch Consulting, a firm that provides

expert services in economics and statistics to the legal community, as well as general

consulting in economics and statistics. Previously, I served as a Senior Economist for

Unicon Research Corporation, a firm that conducted grant and contract research for

U.S. government agencies.

        2.    In 2007, I retired from the tenured faculty of the Department of

Economics at Texas A&M University, where I taught courses in labor economics,

statistics, and public finance. I have since served as an Adjunct Associate Professor

of Economics at Texas A&M University. Formerly, I was Associate Director of the



                                          1

                                                                            App. 335
    Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 3 of 15




George Bush School of Government and Public Service, where I also taught as a

member of the visiting faculty in 2008.

       3.       I received training in economics and statistics at the Massachusetts

Institute of Technology, where I earned a Ph.D. in Economics in 1983. I have taught

at M.I.T., the University of California, Santa Barbara, and Texas A&M University.

My research has been published in numerous professional, peer-reviewed journals,

including the American Economic Review, the Journal of Political Economy, the

Quarterly Journal of Economics, and the Journal of Labor Economics.

       4.       Attached to this declaration are true and correct copies of the following

documents:

               Appendix 1 includes my curriculum vitae and a list of my publications.

               Appendix 2 sets forth the cases in which I have testified in deposition or

                at trial during the last four years.

                                     Scope of Inquiry

       5.       I have been retained in this case by the Office of the Attorney General

of Texas to examine the potential economic impact on the labor market of the

interaction between the Department of Homeland Security Memorandum dated June

15, 2012 (“DHS Memorandum”)1 and the employer mandate provisions in the

Affordable Care Act (“ACA”).

       6.       My billing rate for this matter is $525 per hour.


1 The DHS Memorandum regards the exercise of “prosecutorial discretion” for certain
undocumented immigrants. The subject of the DHS Memorandum, from Janet Napolitano,
Secretary of Homeland Security, is “Exercising Prosecutorial Discretion with Respect to
Individuals Who Came to the United States as Children.”
                                              2

                                                                               App. 336
    Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 4 of 15




                      Background on the Affordable Care Act
                           and the DHS Memorandum

       7.     It is my understanding that as a result of the DHS Memorandum the

number of undocumented immigrants with an Employment Authorization Document

(“EAD”) has expanded nationwide.2           I also understand that these individuals

authorized to work are not eligible for the premium subsidies provided by the ACA.3

       8.     The Congressional Budget Office and the Joint Committee on Taxation

in March 2012 estimated the impact of the ACA on nonelderly workers and their

families who were projected to receive employment-based coverage in 2016 in the

absence of the ACA. The resulting estimates are that 64 million of these individuals

will be eligible for subsidies in the exchanges under the ACA.4

       9.     The ACA mandates that employers with 50 or more full-time employees

offer health insurance that provides “minimum value” and is “affordable” to their full-

time employees.5


2 DACA_Population_Data_Jan_31_2018, available at https://www.uscis.gov/tools/reports-
studies/immigration-forms-data.
3   HealthCare.gov, Immigration status and the Marketplace, available at
https://www.healthcare.gov/immigrants/immigration-status. See also, 8 U.S. Code § 1611 -
Aliens who are not qualified aliens ineligible for Federal public benefits, and 45 CFR 152.2 –
Definitions, Legal Information Institute.
4 Congressional Budget Office, CBO and JCT’s Estimates of the Effects of the Affordable Care

Act on the Number of People Obtaining Employment-Based Health Insurance at 12-14 (Mar.
2012), available at http://www.cbo.gov/sites/default/files/03-15-ACA_and_Insurance_2.pdf.
An estimated 8.7 million Marketplace Enrollees were receiving Advance Premium Tax
Credits in February 2017. See Kaiser Family Foundation, Estimated Total Premium Tax
Credits Received by Marketplace Enrollees, available at https://www.kff.org/state-
category/health-reform/february-2017-marketplace-enrollment/.
5 Internal Revenue Service, Questions and Answers on Employer Shared Responsibility

Provisions Under the Affordable Care Act at Question 1 (2018), available at
https://www.irs.gov/affordable-care-act/employers/questions-and-answers-on-employer-
shared-responsibility-provisions-under-the-affordable-care-act.


                                              3

                                                                                   App. 337
    Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 5 of 15




       10.    To my knowledge, “minimum value” requires that health insurance pay

at least 60% of the cost of covered services for employees and their children up to age

26. The ACA does not require the employer to pay the entire cost of this coverage, but

the mandate to be “affordable” requires that the cost to the employee for this coverage

be no more than 9.5% of the employee’s income.6

       11.    An employer offering coverage that does not provide “minimum value”

or is not “affordable” will owe a penalty under the ACA if any of its employees

purchases coverage on the insurance exchange and receives a premium subsidy. It is

my understanding that this penalty is the lesser of a) $2,320 per year per employee

after the first 30 employees, or b) $3,480 per year per employee receiving a premium

subsidy.7

       12.    Because this penalty is not a deductible expense for the employer from

federal (and possibly state) income taxes,8 the before-tax penalty amount, which

would be compared to the wage, is even larger.9




6 Internal Revenue Service, Questions and Answers on Employer Shared Responsibility
Provisions Under the Affordable Care Act, supra, at Questions 38-41.
7 Internal Revenue Service, Questions and Answers on Employer Shared Responsibility

Provisions Under the Affordable Care Act, supra, at Questions 52-54. See also, Edward A.
Morse, Lifting the Fog: Navigating Penalties in the Affordable Care Act, 46 CREIGHTON L.
REV. 207, 221-22 (2013). For the $3,480 penalty to apply, the employer must have less than
a minimum of 26.7% of its employees receiving a premium subsidy. This cutoff % rises with
the number of employees—to 46.7% for an employer with 100 total employees and to a
maximum of 66.7% (the cutoff % equals 2/3 – 20/# employees).
8 Morse, supra, at 223.
9 For an employer facing a 21% federal corporate income tax rate and the $3,480 penalty, the

equivalent annual before-tax amount is at least $4,405.06.


                                             4

                                                                                 App. 338
     Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 6 of 15




                      Interaction of the DHS Memorandum
                        and the ACA on the Labor Market

        13.   As a threshold matter, the addition of some 683,000 work-eligible

individuals nationwide, with 112,000 of these in Texas, will, other things equal, put

downward pressure on wages and make it more difficult for some U.S. citizens to find

employment. In addition, the interaction of the DHS Memorandum and the ACA will

further impact employment and wages in the labor market.10

        14.   Consider an employer facing this penalty that is considering hiring one

of two prospective employees. These two employees are equally productive and are

the same in all relevant aspects to this employer, except that applicant A is a U.S.

citizen and applicant B is a DACA recipient holding an EAD.

        15.   Assume applicants A and B are relatively low skilled, so that the cost to

the employee of the coverage offered by this employer exceeds 9.5% of the wage that

would be offered to them. Also assume that this employer expects less than 25% of

its employees to obtain a premium subsidy.

        16.   In this scenario, the employer would expect applicant A to be more

expensive to employ than applicant B because of the interaction of the ACA penalties

described above and the DHS Memorandum. There is an extra cost of $3,480 per year

(plus the tax impact noted above) from hiring applicant A if applicant A will receive

a premium subsidy. In contrast, hiring applicant B entails no extra cost because

applicant B is not eligible for a premium subsidy.


10As an example, for the employer in footnote 9, the penalty would increase the relative
annual cost of employing a worker 30 hours per week at the federal minimum wage who
receives a premium subsidy by almost 40%.
                                           5

                                                                             App. 339
     Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 7 of 15




        17.   An employer subject to the ACA penalties described above that is

operating to minimize its expected cost of operations will hire applicant B instead of

applicant A. Applicant A, therefore, will take longer to find employment and the

resulting employment is more likely to occur at a lower wage.

        18.   Depending on the employee cost of insurance, the incentive to hire

applicant B can occur at a range of wage levels, as illustrated in the following two

examples.

Example 1

        19.   In addition to the above facts, suppose that applicants A and B would be

paid the federal minimum wage of $7.25 per hour. Assuming 30 hours per week (the

definition of full time in the ACA), a monthly employee cost of $89.54 or greater ($7.25

x 130 hours x 9.5%) would make the employer-provided coverage not “affordable” and

would make applicant A eligible for the premium subsidy and potentially trigger the

extra $3,480 per year cost (plus the tax impact) from hiring applicant A.11 There is

no extra cost from hiring applicant B.

        20.    As a result, the employer will hire applicant B instead of applicant A if

the employer is operating to minimize its expected cost of operations.




11At 40 hours per week, the monthly employee cost would have to be no more than $119.38
to be “affordable.”
                                           6

                                                                             App. 340
     Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 8 of 15




Example 2

        21.    As an alternative, suppose that applicants A and B would be paid

$30,000 per year (about twice the federal minimum wage for 40 hours per week).12 A

monthly employee cost for employee and dependent coverage in excess of $237.50

(9.5% x $30,000/12) would not be “affordable” and would make applicant A eligible

for the premium subsidy and potentially trigger the extra $3,480 per year cost (plus

the tax impact) from hiring applicant A. Again, there is no extra cost from hiring

applicant B.

        22.    Similar to the previous example, the employer in this example would be

expected to hire applicant B instead of applicant A in an effort to minimize costs.

                                       Conclusion

        23.    The interaction of the DHS Memorandum and the mandate provisions

of the ACA gives employers a financial incentive to hire an undocumented immigrant

who is authorized to work instead of an identically skilled citizen in certain instances.

        24.    Based on my knowledge and expertise in labor economics, it is my expert

opinion that as a result of the interaction between the DHS Memorandum and the

ACA, there will be relatively less hiring of U.S. citizens and relatively lower wages

on average for those who are hired. The interplay between the DHS Memorandum




12Using 35 hours per week instead of the ACA limit of 30 to define full-time, the U.S. Census
Bureau reports that more than 23.8 million persons were employed full-time and full-year in
2016 with annual earnings below $30,000. U.S. Census Bureau, Current Population Survey,
2017 Annual Social and Economic Supplement at Table PINC-10, available at
https://www.census.gov/data/tables/time-series/demo/income-poverty/cps-pinc/pinc-
10.2016.html.
                                             7

                                                                                  App. 341
Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 9 of 15




                                                                  App. 342
Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 10 of 15




                              Appendix 1




                                                                  App. 343
                 Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 11 of 15




                                           Donald R. Deere, Ph.D.
   WELCH CONSULTING                        Donald R. Deere is a Senior Economist in the Bryan, T��������
                                                                                                       elch Consulting.
  1716 Briarcrest Drive, Suite 700         Dr. Deere’s work has included statistical and economic analysis in cases involving claims of
                 Bryan, TX 77802
                                           discrimination in employment, housing, transportation and insurance, in cases involving wage
                    979.691.0704
         DDeere@welchcon.com               and hour violations, and in cases involving lost earnings or commercial damages. He also has
                                           conducted analyses of compensation practices for internal and OFCCP audit purposes. Dr. Deere
                   EDUCATION               has provided testimony in cases in both state and federal courts.

                    Ph.D., Economics
Massachusetts Institute of Technology      Dr. Deere has a Ph.D. in economics from the Massachusetts Institute of Technology. In 2007, Dr.
        Cambridge, Massachusetts           Deere retired from the tenured faculty of the Department of Economics at Texas A&M University,
                                1983
                                           ����������������������������������������������
                      B.S., Economics      Texas A&M University, he also taught graduate statistics in, and was Associate Director of the
                Texas A&M University
                                           George Bush School of Government and Public Service. Dr. Deere also is Senior Economist for
                College Station, Texas
                                  1978     Unicon Research Corporation, where he served as Vice President from 2001-2004. Dr. Deere’s
                                           ���������������������������������������������
            PROFESSIONAL                   employment. His research has been published in numerous professional peer-reviewed journals,
              EXPERIENCE                   including the American Economic Review, the Journal of Political Economy, the Quarterly Journal
                     Senior Economist      of Economics, and the Journal of Labor Economics.
                     Welch Consulting
                         Bryan, Texas
                       2005 – Present
                                           PUBLICATIONS
                  Senior Economist
        Unicon Research Corporation        “Analyzing Reductions in Force and Other Termination Decisions,” with James E. Pearce in
                       Bryan, Texas        Adverse Impact Analysis: Understanding Data, Statistics, and Risk, edited by Scott B. Morris and
                       2001 – 2016
                                           Eric M. Dunleavy, Routledge Taylor & Francis Group, (2017): 239-257.
Adjunct Associate Professor of Economics
                 Texas A&M University      “Minimum Sense,” NBIZ Magazine, (Winter 2006):8-10. Also found on NBIZMag.com.
                 College Station, Texas
                           2007 – 2009     “Educational Wage Premia and the U.S. Income Distribution: A Survey,” with Jelena Vesovic in
                        2010 – Present
                                           Handbook of the Economics of Education, edited by E. Hanushek and F. Welch, Elsevier Science,
                    Visiting Faculty       (2006):255-306.
 George Bush School of Government
                 and Public Service        “Inequality, Incentives, and Opportunity,” with F. Welch. Social Philosophy & Policy, 19, no. 1,
             Texas A&M University          (Winter 2002). ���������������������                         ealth Matter? edited by E.F. Paul, F.D.
             College Station, Texas
                                           Miller, Jr. and J. Paul. Cambridge University Press (2002):84‑109.
                               2008
   Associate Professor of Economics        “Trends in Wage Inequality in the United States,” in Increasing Inequality in America: The Facts,
               Texas A&M University        Causes, and Consequences, edited by F. Welch. University of Chicago Press, (2001):9-35.
              College Station, Texas
                        1990 – 2007
                                           “Don’t Raise the Minimum Wage - The Bar is Already Too High,” Brief Analysis No. 270, NCPA,
                     Senior Consultant     (June 1998).
                     Welch Consulting
                         Bryan, Texas      “Evidence on Minimum Wages and Employment Following the 1990/91 Increase in the Federal
                          1991 – 2005      Minimum Wage,” with K. Murphy and F. W�����������������              age, edited by M.
Associate Director for Academic Programs   Kosters. AEI Press, (1996).
 George Bush School of Government
                      and Public Service   “Minimum Sense: Raising Wages from $4.25 to $5.15 an Hour Will Cause Lower Skilled Workers
                  Texas A&M University     to Lose Their Jobs,” Texas Business, (September 1996).
                 College Station, Texas
                            1996 – 1999
                                           “Employment and the 1990/91 Minimum Wage Hike,” with K. Murphy and F. Welch. American
                                           Economic Review, 85, no. 2, (May 1995):232-37.

                                           “Sense and Nonsense on the Minimum Wage,” with K. Murphy and F. Welch. Regulation, 18,
                                           no.1, (1995):47-56.
                                                                                                                         App. 344
                   Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 12 of 15




                                              Donald R. Deere, Ph.D.
    WELCH CONSULTING                          PUBLICATIONS (continued)
   1716 Briarcrest Drive, Suite 700
                  Bryan, TX 77802             “Home Equity: Texas Should Unlock This Asset,” The Dallas Morning News, April 23, 1995.
                     979.691.0704
          DDeere@welchcon.com                 ������������������������������������������������
                                              Political Economy, (December 1994):1281-87.

              PROFESSIONAL                    ��������������������                      An Empirical Analysis using Firm-Level Data,” with S.G.
                EXPERIENCE                    Bronars and J.S. Tracy, Industrial Relations, (October 1994):426-51.
                              (continued)
                                              “A Study of Nonsubscription to the Texas Workers’ Compensation System: The Employee
Visiting Assistant Professor of Economics
                                              Perspective,” (July 1994) Texas Workers’ Compensation Research Center.
                   University of California
Santa Barbara, California, 1988 – 1989
                                              “A Study of Nonsubscription to the Texas Workers’ Compensation System,” Texas Workers’
      Assistant Professor of Economics        Compensation Research Center, (August 1993).
                  Texas A&M University
                 College Station, Texas
                                              “Union Organizing Activity, Firm Growth, and the Business Cycle,” with S.G. Bronars.
                            1983 –1990
                                              American Economic Review, (March 1993):203-20.

                                              “Unionization, Incomplete Contracting, and Capital Investment,” with S.G. Bronars.
                                              The Journal of Business, (January 1993):117-32.

                                              Review of “Labor Unions and the Economic Performance of Firms,” Industrial and Labor Relations
                                              Review, (July 1993):732-33.

                                              “Unemployment Insurance and Employment.” Journal of Labor Economics, (October 1991):307-24.

                                              “The Threat of Unionization, the Use of Debt, and the Preservation of Shareholder Wealth,” with
                                              S.G. Bronars. Quarterly Journal of Economics, (February 1991):231-54.

                                              ���������������������������
                                                                      ,” with S.G. Bronars. Industrial Relations,
                                              (Winter 1990):15-37.

                                              ������������������������������������������������
                                              Review of Law and Economics, (December 1989):219-22.

                                              “Internal Labor Markets, Large Personnel Systems, and the Military.” Economics of Defense
                                              Manpower Conference Final Report, United States Air Force Academy, (June 1988).

                                              “Bilateral T�����������
                                                                   Auction Over Time.” Journal of Political Economy, (February
                                              1988):100-15.

                                              “Labor Turnover, Job‑�������������������������������������
                                              Economics, (November 1987):815-33.
                                              		
                                              SELECTED WORKING PAPERS

                                              ������������������
                                                              Advance Notice Provision,” with S.N. Wiggins.

                                              “Tax Rates, Tax Complexity, and the Usage of Paid Tax Return Preparers,” with C. Wolfe.

                                              “Subscription to Workers’ Compensation in Texas.”

                                              “Heads I Win, Tails You Lose:  The Economic Impact of the Texas Lottery on Demographic
                                              Groups,” with J. Dyer.


                                                                                                                          App. 345
             Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 13 of 15




                                         Donald R. Deere, Ph.D.
WELCH CONSULTING                         SELECTED WORKING PAPERS (continued)
1716 Briarcrest Drive, Suite 700
               Bryan, TX 77802           �����������������������������������������t
                                                                                 ages,”
                  979.691.0704           with J.A. Miron.
       DDeere@welchcon.com
                                         “Part‑Time Employment,” with S.G. Bronars.

                                         “Union Organizing Activity and Union Membership 1973-1988,” with S.G. Bronars.

                                         “Union Membership, Union Organizing Activity, and the Union W�����������������
                                         S.G. Bronars.

                                         “Competitive Incentives: School Accountability and Student Outcomes in Texas,” with W.E. Strayer.

                                         “Climbing the Economic Ladder,” with A.J. Rettenmaier.

                                         HONORS AND AWARDS

                                         Fellowships:
                                             National Science Foundation Graduate Fellowship.
                                             Rotary Foundation Graduate Fellowship.
                                             Sloan Foundation Dissertation Research Fellowship.

                                         Research Grants/Contracts:
                                            Grant from the Smith Richardson Foundation, “Social Security, Wages and Retirement,” 1995.

                                             Four Contracts with the Texas Workers’ Compensation Research Center, “Nonsubscription to
                                             the Texas Workers’ Compensation System,” 1992-1995.

                                             Grant from the Texas ���������������������������
                                                                                           , and Firm
                                             Behavior,” 1988.

                                             Grant from the U.S. Department of Health and Human Services, “Demand Variability, Structural
                                             Changes in the Labor Market and the Growth of Part‑Time Employment,” with S.G. Bronars,
                                             1984.
   ABOUT WELCH CONSULTING
                                         Peer Review:
   Welch Consulting has more than
                              Professional Journals:					
      30 years experience assisting
      clients of every size in matters
                                  American Economic Review							
  involving employment issues and Journal of Political Economy
 complex business litigation across
                                  Quarterly Journal of Economics
      a broad spectrum of industries
                                  Journal of Labor Economics
      and public sector entities. Our
                                  Review of Economic Studies
 track record in producing rigorous
                                  Rand Journal of Economics
       analyses meeting the highest
                                  Review of Economics and Statistics
       standards of accuracy, clarity
       and punctuality makes WelchEconomic Journal
 Consulting a consistent choice for
                                  Industrial Relations
    industry leading companies andEconomic Inquiry
 the nation’�����������K
                                  Industrial and Labor Relations Review
    W���������������              Industrial Relations
       Los Angeles, Texas and     Journal of Labor Research
                   Washington DC.
                                         Grants Competition:
    For more information about our           National Science Foundation
 professionals and services visit us         							
      online at www.welchcon.com

                                                                                                                   App. 346
Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 14 of 15




                              Appendix 2




                                                                  App. 347
Case 1:18-cv-00068 Document 487-14 Filed on 10/09/20 in TXSD Page 15 of 15




                   Testimony Given in Last 4 Years by Donald Deere


 United States of America and the State of Texas, Ex Rel. Keith Waldmann et al. v.
 McAllen Medical Center, et al.
 Deposition: 11/10/16
 In the United States District Court for the Southern District of Texas McAllen Division
 Civil Action No. 7:13-cv-495(M)

 AJP Oil Company, LLC, D/B/A Grapeland Fuel and BBQ v. Velvin Oil Company, Inc.
 Deposition: 07/12/16
 In the 3rd District Court of Houston County, Texas
 Civil Action No. 14-0217

 Kimberly A. Nice, a Personal Representative of the Estate of Shawn R. Nice v. L-3
 Communications Vertex Aerospace, LLC, et al
 Deposition: 06/17/16
 In the United States District Court for the Northern District of Florida, Pensacola
 Division
 Civil Action No. 3:12-CV-00009-MCR-CJK

 Barbara Semons, as Next Friend and Guardian of William Warren v. Houston Party
 Rental, Inc. and Sam Houston Area Council Boy Scouts of America
 Deposition: 06/12/15
 In the 80th Judicial District Court, Harris County, Texas
 Cause No. 201407399

 Noll, et al. v. Ebay Inc., et al.
 Deposition: 09/29/14
 United States District Court Northern District of California, San Jose Division
 Case No. 5:11-CV-04585-EJD




                                             1                                         2018
                                                                                   App. 348
